NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   17-50066

                Plaintiff-Appellee,             D.C. No.
                                                3:15-cr-02771-AJB-2
 v.

JASON WILD,                                     MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                          Submitted November 13, 2017**
                              Pasadena, California

Before: NGUYEN and HURWITZ, Circuit Judges, and EATON,*** Judge.

      Jason Wild, a former United States Marine Corps reservist, appeals his jury

conviction for conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              Richard K. Eaton, Judge of the United States Court of International
Trade, sitting by designation.
We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      1. Wild waived any arguments he might have had against the prospective

juror’s removal for cause. See United States v. Perez, 116 F.3d 840, 845 (9th Cir.

1997). When considering whether to remove the prospective juror because of his

admitted difficulty with English, the district court asked defense counsel for his

thoughts. Defense counsel not only stated that he had no objection to the removal,

but also that he had no Batson1 objections. We thus find that Wild’s jury-selection

claims were waived. See United States v. Olano, 507 U.S. 725, 733 (1993).

      2.   The district court properly denied Wild’s motion for acquittal under

Federal Rule of Criminal Procedure 29 because the government produced sufficient

evidence for a rational juror to find that (1) that there was a single, continuous

conspiracy to defraud the Department of Defense between 2006 and 2010, and

(2) that Wild participated throughout the conspiracy. See United States v.

Montgomery, 384 F.3d 1050, 1062 (9th Cir. 2004); see also United States v. Alarcon-

Simi, 300 F.3d 1172, 1176 (9th Cir. 2002) (“In ruling on a Rule 29 motion, ‘the

relevant question is whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.’” (quoting United States v. Bahena-

Cardenas, 70 F.3d 1071, 1072–73 (9th Cir. 1995) (emphasis in original))).


      1
             Batson v. Kentucky, 476 U.S. 79 (1986).

                                          2
AFFIRMED.




            3